
	

114 HRES 248 IH: Expressing the sense of the House of Representatives that the United States should initiate preparatory work to begin negotiations to enter into a free trade agreement with Tunisia.
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 248
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mr. Paulsen submitted the following resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States should initiate
			 preparatory work to begin negotiations to enter into a free trade
			 agreement with Tunisia.
	
	
 Whereas the Arab Spring has swept through Northern Africa and the Middle East, creating the greatest opportunity in more than a generation for true democratic development in the region;
 Whereas the resulting upheaval also creates enormous potential for instability, violence, and power vacuums that could be exploited by anti-democratic or extremist forces;
 Whereas a key influence that drove protests came from Mohamed Bouazizi, a street vendor who set himself on fire to protest police interference and a lack of economic opportunities;
 Whereas Mr. Bouazizi’s death in December 2010 became a rallying cry for more democracy and economic freedom in Tunisia;
 Whereas demonstrations by the Tunisian people forced President Zine el Abidine Ben Ali to flee Tunisia on January 14, 2011, after over 23 years of authoritarian rule;
 Whereas the political transition became known as the Jasmine Revolution; Whereas national elections were held on October 23, 2011, to select a 217-seat National Constituent Assembly;
 Whereas the October Tunisian elections were widely praised by international election observers; Whereas 54 percent of eligible voters participated in the election;
 Whereas over 11,600 candidates participated in the election; Whereas disputes over reform priorities, economic crisis, labor unrest, regional tension, and lingering insecurity are continuing challenges;
 Whereas Tunisia exhibits a number of unique attributes in its region, such as a relatively small territory, a sizable and well-educated middle class, and a long history of encouraging women’s socioeconomic freedoms;
 Whereas many view Tunisia as a test case for democratic transitions in its region; Whereas damage from the December 2010–January 2011 unrest, political uncertainty, turmoil in neighboring Libya, and economic crisis in Europe have contributed to severe economic difficulties in Tunisia;
 Whereas the Islamic State of Iraq and Syria (ISIS) has carried out attacks in Tunisia and poses an increasing threat to the stability of the nation;
 Whereas jobs and living standards remain the primary concern for most Tunisians; Whereas if the economic aspirations of the Tunisian people are not realized, the potential for anti-democratic or extremist forces to exploit the current instability will only be magnified;
 Whereas strong, sustained economic growth and development would provide the necessary resources for Tunisia to build democratic institutions and solidify public support for democratic governance, as well as ensure strong labor, environmental, and human rights protections;
 Whereas engagement with Tunisia in preparation for trade negotiations would encourage greater reform, including the protection of intellectual property, and build its capacity to modernize and liberalize its economy, as well as provide maximum leverage to facilitate the implementation of strong labor, environmental, and human rights protections;
 Whereas a vibrant, stable, and prosperous democracy in the Arab world is in the interest of the United States and would fuel both economic and democratic development throughout the region;
 Whereas in 2013, the United States was Tunisia’s third largest trading partner; Whereas United States exports to Tunisia were $850 million and United States imports from Tunisia were $521 million in 2014;
 Whereas Tunisia is an important market for United States grain, seeds, and cereal exports; Whereas Tunisia is an important source of oil, fats and food oils, and textiles for the United States; and
 Whereas Tunisia has been a member of the World Trade Organization since 1995: Now, therefore, be it  That it is the sense of the House of Representatives that the United States should initiate preparatory work to begin negotiations to enter into a free trade agreement with Tunisia.
		
